Title: From George Washington to Brigadier General Henry Knox, 17 July 1780
From: Washington, George
To: Knox, Henry


					
						Dr Sir,
						Hd Qrs [Preakness, N.J.] 17th July 1780
					
					Since I saw you I have reflected upon the request of the General Officers for permitting Genl McDougall to go to Philadelphia with their representation to Congress. His presence here, from his knowledge of Naval affairs, may be very important at this juncture but if his going to Phila. be thought essential by the Gentn I shall give my consent—I am—Dr Sir Yr Most obedt
					
						Go: Washington
					
					
						P.S. I shall expect his opinion first on the operations of the Campaign, which he has not yet given.
					
				